DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al (US Pat No 8,936,240).
Regarding claims 1 and 7, Hoshino discloses a sheet stacking apparatus for stacking sheets with images formed in an image forming apparatus, comprising:
a first stacking section (tray F) adapted to enable a sheet to be stacked;
a discharge section (11) adapted to discharge the sheet with an image formed in the image forming apparatus to the first stacking section;
a transport section (6) adapted to transport the sheet stacked on the first stacking section;
a second stacking section (202) adapted to enable the sheet transported from the first stacking section by the transport section to be stacked, where an upstream end of the sheet in a transport direction by the transport section is disposed lower in a vertical direction than a downstream-side end portion of the first stacking section in the transport direction; and
an air blowing section (230) adapted to enable air to be blown toward a downstream side in the transport direction from between the downstream-side end portion of the first stacking section and an upstream-side end portion of the second stacking section, 
wherein when an image ratio of the image formed on the sheet by the image forming apparatus is a first value, the air blowing section sets an air quantity blown to the sheet at a first air quantity, while when the image ratio is a second value higher than the first value, setting the air quantity blown to the sheet at a second air quantity larger than the first air quantity (e.g. the prior art is capable of performing the function of blowing an amount of air based on the image ratio since the prior art is controlled and can performed based on many 

Regarding claim 3, Hoshino discloses an aligning member (53) adapted to be able to shift in a width direction orthogonal to the transport direction of the sheet by the discharge section and come into contact with a side end in the width direction of the sheet discharged to the first stacking section by the discharge section to align, wherein the air blowing section starts to blow air after the sheet discharged to the first stacking section is aligned in the width direction by the aligning member (e.g. the prior art device is capable of performing the recited function, as there is no control device for controlling the air blowing section claimed).
Regarding claim 4, Hoshino discloses having the air blowing section halts an air blow before the upstream end of the sheet transported from the first stacking section to the second stacking section by the transport section arrives at the downstream-side end portion of the first stacking section (noted at least in column 19, lines 4-23).
Regarding claim 5, Hoshino is capable of having the air blowing section makes the air quantity to blow a smaller air quantity than a previous air quantity before the upstream end of the sheet transported from the first stacking section to the second stacking section by the transport section arrives at the downstream-side end portion of the first stacking section (e.g. the prior art device is capable of performing the recited function, as there is no control device for controlling the air blowing section claimed).
Regarding claim 6, Hoshino discloses a processing section (e.g. S1) adapted to apply processing to a sheet bunch comprised of a plurality of sheets stacked on the first stacking section, wherein the transport section transports the sheet bunch applied with the processing by the processing section from the first stacking section to the second stacking section.

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art on record discloses or suggests each and every feature of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art cited discloses similar features which relates specifically to the applicant’s claimed invention (e.g. blowing amount based on image ratio).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619